Citation Nr: 1143131	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-32 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 2000 to August 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

When this case previously was before the Board in December 2010, it was remanded for additional development.  The case since has been returned to the Board for further appellate action.


FINDING OF FACT

In a May 2011 rating decision, the RO granted service connection for the Veteran's low back disability.
 

CONCLUSION OF LAW

The appeal on the merits of the Veteran's claim of entitlement to service connection for a back disability has become moot by virtue of the May 2011 rating decision grant, and there remains no matter in controversy over which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran completed an appeal from an August 2006 rating decision which denied his claim of entitlement to service connection for low back disability.  In an action dated in December 2010, the Board remanded the issue of entitlement to service connection for a low back disability for further development.  Subsequently, in a May 2011 rating decision, service connection was granted for the Veteran's low back disability.  The appeal for entitlement to service connection for a back disability has become moot by virtue of the May 2011 rating decision, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).

The Board acknowledges that the Appeals Management Center issued a Supplemental Statement of the Case in July 2011 addressing the issue of whether a separate rating is warranted for neurological impairment in the right buttock and right leg.  However, the record before the Board does not show that the Veteran has filed a notice of disagreement with the rating assigned for his low back disability or otherwise indicate why the Appeals Management Center has issued the Supplemental Statement of the Case.  Since there is no indication in the record that the Veteran is seeking appellate review with respect to this issue, it is not properly before the Board.


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


